76 F.3d 384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James A. BOONE, Petitioner-Appellant,v.Larry F. TAYLOR, Warden, Federal Prison Camp;  Carol P.Getty, Chairman, United States Parole Commission,Respondents-Appellees.
No. 95-55917.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 30, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner James A. Boone appeals pro se the district court's denial of his 28 U.S.C. § 2241 habeas petition, challenging the decision of the United States Parole Commission to set his presumptive parole date at the top of the applicable guideline range.   We have jurisdiction under 28 U.S.C. §§ 2253, 1291.   We review de novo, Grady v. Crabtree, 958 F.2d 874, 874 (9th Cir.1992) (per curiam), and affirm.


3
We have reviewed the record and affirm for the reasons set forth in the magistrate judge's reports and recommendations, adopted in full by the district court in its February 22, 1995 order.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3